UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 28, 2017 First America Resources Corporation (Name of registrant as specified in its charter) Nevada 333-175482 27-2563052 (State or other jurisdiction of incorporation or organization) (SEC File No.) IRS I.D. 1000 East Armstrong Street Morris, IL 60450 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:815-941-9888 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. On August 28, 2017, the Registrant was informed by its independent registered public accounting firm, Enterprise CPAs, Ltd (“Enterprise”), that the client auditor relationship between the Registrant and Enterprise has ceased solely due to SEC auditor rotation requirements. As of September 12, 2017, the Board of Directors of the Registrant approved of the replacement of Enterprise through the engagement of Boyle CPA LLC (“Boyle”). Neither the Report of Enterprise, Registrant's Auditor on the financial statements of Registrant for the fiscal years ended June 30, 2016 and 2015, nor subsequent interim periods contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except that the Registrant's audited financial statements contained a going concern qualification in the Registrant's audited financial statements. There were no disagreements or other “reportable events” as that term is described in Item 304(a)(1)(iv) and Item 304(a)(1)(v), respectively, of Regulation S-K, occurring within the Registrant’s two most recent fiscal years and the subsequent interim periods through the date of resignation. During the most recent fiscal year since inception, and the interim periods preceding the engagement, the Registrant has not consulted Boyle CPA LLC regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-K. No audit or similar committee of the board of directors, or the board of directors as a whole, discussed the subject matter the disagreements with the former accountant except to acknowledge receipt of and accept Enterprise’s resignation. The resignation was not requested by our Board of Directors or any committee thereof. We have authorized Enterprise to respond fully to the inquiries of the successor accountant concerning the subject matter of each of such disagreements. We have provided Enterprise with a copy of the foregoing disclosure, and have requested that they furnish us with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. We are including as an Exhibit to this Form 8-K, a copy of the letter from Enterprise as required by Item 304(a)(3) of Regulation S-K. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibits 16.1 Letter from Enterprise 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. First America Resources Corporation Date: September 13, 2017 By: /s/ Jian Li Jian Li Chief Executive Officer and Director 3
